04/15/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0265

                                            DA 19-0265
                                         _________________

VINCENT ARTHUR SHEPARD, individually,
VINCENT ARTHUR SHEPARD, as Guardian on
behalf of VINNEY SHEPARD, JR., LEELAND
SHEPARD, Minors, VINCENT ARTHUR SHEPARD
as husband of STEPHANIE NICOLE PARKER,
(deceased),

            Plaintiffs and Appellants.                               ORDER

    v.
FARMERS INSURANCE EXCHANGE and STATE
FARM FIRE AND CASUALTY COMPANY and
JOHN DOES A, B, C, D, E, F, G,

            Defendants and Appellees.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable James A. Manley, District Judge.

                                                    For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   April 15 2020